              IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF DELAWARE


T-MOBILE, NORTHEAST, LLC,     :
                              :
          Plaintiff,          :
                              :           C.A. No. 16-1108-ER
v.                            :
                              :
CITY OF WILMINGTON, DELAWARE :
AND CITY OF WILMINGTON ZONING :
BOARD OF ADJUSTMENT,          :
                              :
          Defendants.         :

                         M E M O R A N D U M1

EDUARDO C. ROBRENO, J.                               March 16, 2020


         Before the Court are the parties’ cross-motions for

summary judgment, Defendants’ motion for discovery under Federal

Rule of Civil Procedure 56(d), and T-Mobile’s motion to exclude

Defendants’ expert, Lee Afflerbach. The Court will grant in part

and deny in part Defendants’ motion for summary judgment, deny

Defendants’ motion for discovery, and deny T-Mobile’s motion for

summary judgment and motion to exclude Afflerbach.

I.   FACTUAL AND LEGAL BACKGROUND

         In 2016, T-Mobile submitted an application to the

Wilmington Zoning Board (the “Board”) to expand its cell


1         The parties filed their briefs and exhibits under
seal. Given the public’s interest in the outcome of this case
and the lack of sensitive information contained in this
document, the Court finds no justification to cloak its opinion
under a veil of secrecy and will, therefore, not file it under
seal.
service/coverage. T-Mobile sought to place a cell antenna on the

roof of the Claymore senior center enclosed in a fifteen-foot

extension to an existing elevator shaft. It is clear from the

hearing transcript that the shaft extension itself would not

have required zoning approval, only the placement of the antenna

inside it required approval. At the Board’s public hearing to

determine whether to grant the application, T-Mobile presented

witnesses and argued that its proposal complied with the City

Code (e.g. that it was on a roof and hidden inside an

architectural element) and that it investigated alternative

sites before picking the senior center (specifically the steeple

of St. Elizabeth’s church and the Hillside Center apartments).

The Board members asked questions during the presentation, and

at its conclusion, orally voted to deny the application. A

written decision followed. T-Mobile filed its lawsuit claiming,

inter alia, that the Board’s decision was not supported by

substantial evidence and, in any event, the denial acted as an

effective prohibition of service.

         The Court initially granted summary judgment in favor

of the Defendants due to the untimeliness of T-Mobile’s

complaint. The Third Circuit Court of Appeals reversed. After

remand, the parties filed renewed motions for summary judgment.

The court held oral argument on the cross-motions and they are

now ready for adjudication.


                                2
II.    LEGAL STANDARDS

           Summary judgment is appropriate if there is no genuine

dispute as to any material fact and the moving party is entitled

to judgment as a matter of law. Fed. R. Civ. P. 56(a). “A motion

for summary judgment will not be defeated by ‘the mere

existence’ of some disputed facts, but will be denied when there

is a genuine issue of material fact.” Am. Eagle Outfitters v.

Lyle & Scott Ltd., 584 F.3d 575, 581 (3d Cir. 2009) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986)). A

fact is “material” if proof of its existence or nonexistence

might affect the outcome of the litigation, and a dispute is

“genuine” if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson, 477 U.S. at

248.

           The Court views the facts in the light most favorable

to the nonmoving party. “After making all reasonable inferences

in the nonmoving party’s favor, there is a genuine issue of

material fact if a reasonable jury could find for the nonmoving

party.” Pignataro v. Port Auth. of N.Y. & N.J., 593 F.3d 265,

268 (3d Cir. 2010). While the moving party bears the initial

burden of showing the absence of a genuine issue of material

fact, meeting this obligation shifts the burden to the nonmoving

party who must “set forth specific facts showing that there is a




                                 3
genuine issue for trial.” Anderson, 477 U.S. at 250 (quoting

Fed. R. Civ. P. 56).

         The standard for summary judgment is identical when

addressing cross-motions for summary judgment. Lawrence v. City

of Phila., 527 F.3d 299, 310 (3d Cir. 2008). When confronted

with cross-motions for summary judgment, “[t]he court must rule

on each party’s motion on an individual and separate basis,

determining, for each side, whether a judgment may be entered in

accordance with the Rule 56 standard.” Schlegel v. Life Ins. Co.

of N. Am., 269 F. Supp. 2d 612, 615 n.1 (E.D. Pa. 2003) (quoting

10A Charles A. Wright, Arthur R. Miller & Mary Kay Kane, Federal

Practice and Procedure § 2720 (3d ed. 1998)).

III. DISCUSSION

    A.   The Summary Judgment Motions

         1.   The Board’s Denial Was Supported by Substantial
              Evidence in the Record

         A zoning board’s denial of “a request to place,

construct, or modify personal wireless service facilities shall

be in writing and supported by substantial evidence contained in

a written record.” 47 U.S.C. § 332(c)(7)(B)(iii). T-Mobile

argues that the Board’s denial was not supported by substantial

evidence while the Board seeks a judgment that its decision was

supported.

         The substantial evidence standard of review is

deferential. It requires that the decision at issue be supported

                                4
by more than a mere scintilla of evidence. Universal Camera

Corp. v. N.L.R.B., 340 U.S. 474, 477 (1951). Substantial

evidence is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. Substantial

evidence review is restricted to the evidence that was before

the zoning board. Sprint Spectrum, L.P. v. Zoning Bd. of Adjmt.

of Paramus, 606 F. App’x 669, 672 (3d Cir. 2015).

          At the conclusion of the zoning hearing, the first

Board member to vote opined that, “I personally I don't want to

encourage T-Mobile or any additional carriers to utilize that

space for that purpose, due to the lack of community support and

the potential for the adverse effect on the surrounding

properties in that neighborhood. I'm against the application

this evening.” R. 639.2 The second Board member stated, “I did

not find that there was enough proof to support the application,

and I vote against it as well.” Id. The Chairman of the Board

then provided:

               It is kind of a tough case for me, but,
     after listening to all the evidence, I'm not even
     clear that enough of a showing has been made that it
     would be needed for T-Mobile to have this facility, as
     far as their own information that's been given to us
     is concerned. I'm just not convinced from the
     information and from the testimony that it is actually
     needed to fulfill the requirement or T-Mobile's
     expressed desire to fill any coverage gap that exists
     or any coverage need that exists.


2         The administrative record is abbreviated as “R” and
can be found at ECF No. 140.
                                5
                I'm also not convinced that it meets the
      requirements of the code as to either the placement of
      the antenna or that it meets the height restrictions
      that would be otherwise required by the code.
                And, therefore, I also vote against the
      application and, therefore, the application fails
      three to nothing.

      R. 639-40.

           In its written decision, the Board provided that it

denied the application because the installation “would not be in

harmony with the general purpose and intent of the zoning

requirements and would have an adverse impact on the present

character of the neighborhood.” R. 510. It continued that T-

Mobile had submitted insufficient evidence and testimony: (a) to

support T-Mobile’s claim that there was a coverage gap in the

area; (b) to adequately explain how T-Mobile determined that

there was a gap; and (c) to show the necessity for the use of

that location. Id. The Board also indicated that T-Mobile had

made insufficient efforts to locate potential alternate sites.

Id. Finally, the Board concluded that:

      approval of the proposed installation at this location
      would have an adverse effect on surrounding properties
      in the neighborhood because it would allow the
      Applicant and encourage other carriers to utilize this
      site contrary to the City Code provisions and other
      legal   requirements    which   seek    to  protect   area
      residents,     maximize     the     use    of     existing
      telecommunications sites, and minimize the need for
      new sites such as this.

Id.




                                  6
         The parties have focused on three reasons for the

denial which they argue were or were not supported by

substantial evidence: (1) that the proposed facility was not in

harmony with the general purpose and intent of the zoning

regulations; (2) that T-Mobile failed to adequately explore

alternative sites; and (3) that T-Mobile’s “needs analysis” was

inadequate.

         Again, the Court does not have to agree with the

Board’s reasoning, it need only determine that more than a

scintilla of evidence supports at least one of the Board’s

articulated reasons for the denial.

              a.    The Board’s Finding that the Proposed
                    Facility Was Not in Harmony with the General
                    Purpose and Intent of the Zoning Regulations
                    Was Supported by Substantial Evidence

         The Wilmington City Code provides that the Board can

grant special exceptions like the one sought by T-Mobile if the

proposed facility will “be in harmony with the general purpose

and intent of the zoning regulations and maps and will not tend

to affect adversely the use of neighboring property.”

Wilmington City Code, § 48-71(a).

         The Wilmington Zoning Regulations provide that “[t]he

concealment or incorporation of antenna facilities into the

interior of a building or structure is preferable, followed in

order by concealment in exterior building elements, recessed

rooftop placement, and locations on the recessed upper facades

                                7
of tiered buildings.” City of Wilmington Standards and

Regulations Manual for Commercial Antennas and Related

Facilities (“Regulations”) III.A.1, R. 693. The Regulations

continue that “[n]ew antenna support structures shall be

encouraged to locate on existing antenna facilities where

feasible” and “[i]f a new structure is to be constructed it

shall be designed structurally and electrically to accommodate

both the applicants [sic] antennas and comparable antennas for

at least two additional users.” Regulations III.A.3 & 4, R. 693.

The Regulations also provide that “[f]acilities shall be

compatible in scale and integrated architecturally with the

design of surrounding buildings and the natural setting.”

Regulations III.B.2, R. 693.

          There is substantial evidence to support the Board’s

determination that the proposed facility was not in harmony with

the purpose and intent of the zoning regulations. While the

antenna was to be enclosed in an exterior building element, the

hearing testimony shows that T-Mobile’s proposed facility would

not realistically allow for co-location of additional antennas.3

Based on the mock-up photos, the fifteen-foot extension of the


3    T-Mobile’s radio frequency expert, Madan Belgode, explained
that there was technically room in the tower extension for an
additional antenna, but it would have to be below T-Mobile’s,
and T-Mobile had already concluded that a wireless antenna would
not be effective any lower. See R. 544-45; 578; 584; 588-92;
623.


                                8
narrow elevator shaft, which would be the tallest part of the

building, also could easily be found to be incompatible with the

scale of the surroundings.

                 b.   The Board’s Conclusion that T-Mobile Failed
                      to Adequately Explore Alternative Sites Is
                      Supported by Substantial Evidence

         The City’s Regulations require a “site selection

analysis providing reasonable siting alternatives for

consideration including the identification of collocation

options.” Regulations II.B.2(j)(2), R 687. At the hearing,

Belgode confirmed that T-Mobile seriously investigated only

three sites for their proposed facility: the Claymore senior

center, the steeple at St. Elizabeth’s church, and the Hillside

Center apartments. R. 540-41. The owner of Hillside Center would

not lease the space to T-Mobile. R. 541. When asked whether the

church steeple would have been workable, Belgode replied only

that T-Mobile preferred the rooftop of the senior center because

placing the antenna in the steeple would be more difficult. R.

542. Belgode did not know if T-Mobile had inquired whether the

church would lease the space. R. 541. T-Mobile also did not

inquire whether any of the rooftops at the church would have

been suitable.

         The Court concludes that the Board’s decision that T-

Mobile failed to adequately explore alternative sites is

supported by substantial evidence including the evidence that T-


                                 9
Mobile only reviewed three options, the review of those sites

appeared cursory or incomplete, and T-Mobile’s chosen site would

not allow for co-location.

               c.   The Board’s finding that T-Mobile Had
                    Presented an Inadequate Needs Analysis Based
                    on a Gap in Service Is Not Supported by
                    Substantial Evidence

          The City’s Regulations require the applicant to submit

a “needs analysis describing how the proposed facility will

address an existing service issue.” Regulations II.B.2(j)(1), R.

687. During the hearing, Belgode explained why T-Mobile had a

need for the new antenna. See Tr. 524-62. T-Mobile also provided

a justification report for the Board. Tr. 255-263.4 During the

hearing, the Board members asked questions regarding current

coverage which were addressed by Belgode. Contrary to

Defendants’ arguments, the transcript does not show that Belgode

was unable to answer certain questions or gave answers

contradicting a need. In the Board’s written denial, it

contended that T-Mobile did not adequately establish a gap in

service or the necessity of the antenna. However, T-Mobile was

required to show only that the new antenna would address an




4         The Court’s review of the needs analysis is somewhat
hampered by the fact that the various coverage maps were not
submitted in color. See R. 258-261. As discussed immediately
below, however, whether this particular reason is supported by
substantial evidence is not determinative since the previous two
reasons given by the Board are so supported.
                               10
existing service issue. The written denial does not specifically

address this inquiry and is therefore deficient.

         Based on the materials before the Board, the testimony

during the hearing, and the Board’s written denial, the Court

concludes that the Board did not support with substantial

evidence its conclusion that T-Mobile failed to adequately

establish a need for the antenna because it did not show a gap

in service. However, because the Board’s decision to deny the

application was supported by substantial evidence in other ways,

this is harmless error.

              d.    Summary Judgment in Favor of Defendants on
                    this Issue Is Appropriate

         Viewing the facts in the light most favorable to T-

Mobile and based on the analysis above that substantial evidence

supports the Board’s conclusions that: (1) the proposed facility

would not be in harmony with the general purpose and intent of

the zoning regulations; and (2) T-Mobile failed to adequately

explore alternative sites, the Court concludes that the Board’s

decision to deny T-Mobile’s application is supported by

substantial evidence. Therefore, Defendants are entitled to

summary judgment on this issue.

              e.    T-Mobile Is Not Entitled to Summary
                    Judgment on this Issue

         Viewing the facts in the light most favorable to

Defendants, the Court concludes, based on the analysis above,


                                  11
that there is no genuine dispute that the Board’s decision was

supported by substantial evidence. Therefore, T-Mobile is not

entitled to summary judgment on this issue.

         2.   Material Prohibition

         Even if the Board’s decision was supported by

substantial evidence, the Court should reverse it if the denial

effectively prohibited T-Mobile from providing wireless service.

         The relevant United States Code provision provides

that any regulation of the placement of wireless facilities

“shall not prohibit or have the effect of prohibiting the

provision of personal wireless services.” 47 U.S.C. §

332(c)(7)(B)(i)(II) (emphasis added). Unlike the discussion

above regarding substantial evidence review, this analysis is de

novo and “is not limited to the record compiled by the state or

local authority.”   Paramus, 606 F. App’x at 671.

              a.    The Applicable Test to Determine Effective
                    Prohibition

         When this case was filed, it was clear that the Third

Circuit’s test for “effective prohibition” applied. That test,

which has been followed by several other circuit courts,

requires a provider to show when arguing that a denial

constitutes an effective prohibition of service that: (1) the

proposed “facility will fill an existing significant gap in the

ability of remote users to access the [network]”; and (2) “the

manner in which [the provider] proposes to fill the significant

                                12
gap in service is the least intrusive on the values that the

denial sought to serve.” APT Pittsburgh Ltd. P’ship v. Penn Twp.

Butler Cty. of Pa., 196 F.3d 469, 480 (3d Cir. 1999).

         Recently, however, and while this case was on appeal,

the FCC issued a declaratory ruling that purported to change the

effective prohibition test. In the Matter of Accelerating

Wireless Broadband Deployment by Removing Barriers to

Infrastructure Inv., 33 F.C.C. Rcd. 9088 (2018). In this ruling,

the FCC provides that effective prohibition occurs if the action

of a zoning board “materially inhibits” a wireless carrier from

providing service, including materially inhibiting the

improvement of service. Id. ¶¶ 35-37. The FCC specifically

rejected the significant gap test. Id. ¶ 40. Thus, this new test

does not require a gap in service or that the proposed solution

be the least intrusive way to fill the gap. It also gives more

flexibility to the provider to determine what levels of coverage

are needed in an area.

         This case was filed prior to the issuance of the FTC’s

declaratory ruling. Therefore, the question is whether the

ruling has retroactive effect. “Retroactivity is not favored in

the law” and an agency may not issue retroactive rules without

express congressional authorization. Bowen v. Georgetown Univ.

Hosp., 488 U.S. 204, 208 (1988). No such Congressional authority

is claimed in this case.


                               13
         The Third Circuit has “held that a new rule should not

be deemed to be ‘retroactive’ in its operation—and thus does not

implicate the Supreme Court’s concerns in Bowen—if it ‘d[oes]

not alter existing rights or obligations [but] merely

clarifie[s] what those existing rights and obligations ha[ve]

always been.’” Levy v. Sterling Holding Co., LLC, 544 F.3d 493,

506 (3d Cir. 2008) (quoting Appalachian States Low–Level

Radioactive Waste Comm’n v. O'Leary, 93 F.3d 103, 113 (3d Cir.

1996)). Thus, when a new agency rule is merely a clarification

of the law, rather than a substantive change, “the application

of that new rule to pre-promulgation conduct necessarily does

not have an impermissible retroactive effect, regardless of

whether Congress has delegated retroactive rulemaking power to

the agency.” Id.

         The Court concludes that The FCC’s new rule is not a

mere clarification of the standard for effective prohibition of

service but, instead, makes a substantive change in the law,

altering existing obligations. Id. Application of the new

standard is an abrupt departure from a well-established practice

in the Third Circuit as well as in other circuits. Instead of

the Third Circuit’s more stringent test where the carrier must

establish a significant gap in service and that it has chosen

the least intrusive solution, under the FCC ruling, it appears

that to find an effective prohibition, a court need only


                               14
conclude that the denial materially inhibits a wireless carrier

from improving its service. This new standard grants carriers

greater substantive rights at the expense of the local municipal

government. Concluding that the FCC’s declaratory ruling is not

retroactive because the ruling makes substantive changes to the

law and alters existing obligations, the Court will apply the

Third Circuit’s significant gap test in this case.

              b.    The Existence of Genuine Disputes as to
                    Material Facts Prevents the Award of Summary
                    Judgment to Either Party on this Issue

         The parties’ experts5 debate whether there is a gap in

service or whether T-Mobile is merely attempting to improve

service. They also disagree on whether there are more

appropriate locations for the antenna. The Court concludes that,

based on the expert materials, there are genuine disputes as to

material facts regarding whether there is a significant gap in

T-Mobile’s service and whether its proposed solution is the

least intrusive on the values the Board’s denial sought to

serve. APT Pittsburgh, 196 F.3d at 480. Whether the Court views

the facts in the light most favorable to T-Mobile or Defendants,

these genuine disputes remain. Therefore, summary judgment on

this issue is inappropriate for either party.




5         As discussed immediately below, the Court will deny T-
Mobile’s motion to exclude Defendants’ expert, Lee Afflerbach.
                               15
    B.    The Motion to Exclude Lee Afflerbach

          T-Mobile seeks to exclude the testimony and reports of

the City’s expert, Lee Afflerbach. Afflerbach is a radio

frequency engineer with 40 years of experience in designing,

evaluating, and testing various radio communication systems,

including cellular networks, for public sector entities. For

example, Afflerbach has served as a consultant on wireless

facilities applications and has reviewed or supervised the

evaluation of hundreds of applications for cell towers for

clients in the Washington, D.C. and Baltimore metropolitan

areas. He is designing a communications network for the Delaware

Department of Transportation, has performed and managed

communication design studies for the FBI, DEA, New York state

police, and Georgia state police, and has taught courses on

communication designs, applications, and operations. Afflerbach

has not worked with any private wireless providers, however.

          Afflerbach concluded that T-Mobile failed to establish

a significant gap in service necessitating the new wireless

facility. Afflerbach also provided alternatives he concluded

were less intrusive than a facility on the roof of the senior

center.

          Fed. R. Evid. 702 requires a court to:

    (1) confirm the witness is a qualified expert; (2)
    check the proposed testimony is reliable and relates
    to   matters  requiring  scientific,  technical,  or
    specialized knowledge; and (3) ensure the expert’s

                               16
    testimony is “sufficiently tied to the facts of the
    case,” so that it “fits” the dispute and will assist
    the trier of fact.

UGI Sunbury LLC v. A Permanent Easement for 1.7575 Acres, 949

F.3d 825, 832 (3d Cir. 2020) (quoting Daubert v. Merrell Dow

Pharm., Inc., 509 U.S. 579, 591 (1993)).

         Based on his experience, the Court disagrees with T-

Mobile that Afflerbach is not qualified to present expert

testimony on the remaining issues in this case. That he has not

worked in the private sector, worked with data in a specific

format, or worked with a specific city’s code goes not to the

admissibility of his opinion but to the weight to be afforded to

it. The Court rejects T-Mobile’s argument that Afflerbach did

not base his opinion on industry standards or methodologies.

Afflerbach’s opinions appear to be based on T-Mobile’s professed

standards. And because Afflerbach’s opinions are based on his

experience with various communication systems, including

cellular networks, his testimony is not speculative and will aid

the Court.

         In sum, the Court concludes that Afflerbach’s

experience renders him qualified as an expert and his testimony

is adequately specialized and reliable that it will assist the

Court in reaching its determination.




                               17
      C.   The Motion for Additional Discovery

           Defendant’s motion for additional discovery is only

relevant if the Court retroactively applied the new standard for

“effective prohibition” found in the FCC’s declaratory ruling.

Since the Court has concluded that the FCC’s standard does not

have retroactive effect in this case and, instead, will apply

the Third Circuit’s standard, the motion for additional

discovery is moot.

VI.   CONCLUSION

           For the reasons set forth, the Court will grant

Defendants’ motion for summary judgment in part and deny it in

part. Specifically, the Court concludes that the Board’s

decision was supported by substantial evidence and, thus, grants

Defendants’ summary judgment on that issue only. The Court

denies Defendants’ motion on the issue of whether the Board’s

decision effectively prohibits T-Mobile from providing wireless

service. For the same reasons, the Court will deny T-Mobile’s

motion for summary judgment. The Court will also deny T-Mobile’s

motion to exclude expert Afflerbach and Defendants’ motion for

discovery.

           An appropriate order follows.




                                18
